13-3378
         Zeng v. Lynch
                                                                                       BIA
                                                                               A077 993 929
                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 2nd day of July, two thousand fifteen.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                     Chief Judge,
 9                REENA RAGGI,
10                RICHARD C. WESLEY,
11                     Circuit Judges.
12       _____________________________________
13
14       CHANG FAN ZENG,
15                Petitioner,
16
17                           v.                                 13-3378
18                                                              NAC
19
20       LORETTA E. LYNCH, UNITED STATES
21       ATTORNEY GENERAL,1
22                Respondent.
23       _____________________________________
24


                         1
                    Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Loretta E. Lynch is
             automatically substituted for former Attorney General
             Eric H. Holder, Jr.
 1   FOR PETITIONER:        Lee Ratner, Law Offices of Michael
 2                          Brown, PC, New York, New York.
 3
 4   FOR RESPONDENT:        Stuart F. Delery, Assistant Attorney
 5                          General; Janice K. Redfern, Senior
 6                          Litigation Counsel; William C.
 7                          Minick, Attorney, Office of
 8                          Immigration Litigation, Civil
 9                          Division, United States Department
10                          of Justice, Washington D.C.
11
12       UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED that the petition for review

15   is DENIED.

16       Petitioner Chang Fan Zeng, a native and citizen of

17   China, seeks review of an August 12, 2013 decision of the

18   BIA denying his motion to reopen.       In re Chang Fan Zeng, No.

19   A077 993 929 (B.I.A. Aug. 12, 2013).       We assume the parties’

20   familiarity with the underlying facts and procedural history

21   in this case.

22       “We review the denial of motions to reopen immigration

23   proceedings for abuse of discretion.”       Ali v. Gonzales, 448

24   F.3d 515, 517 (2d Cir. 2006).       Aliens seeking to reopen

25   proceedings may move to reopen no later than 90 days after

26   the final administrative decision was rendered.       8 U.S.C.

27   § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).       That time

28   limitation does not apply if the motion is “based on changed

                                     2
 1   country conditions arising in the country of nationality . .

 2   . if such evidence is material and was not available and

 3   would not have been discovered or presented at the previous

 4   hearing.”   8 U.S.C. § 1229a(c)(7)(C)(ii).

 5       Zeng’s motion to reopen was untimely by five years.

 6   Thus, he needed to present reliable evidence of changed

 7   country conditions to support his claim that the Chinese

 8   government will persecute him for following Falun Gong.

 9   Zeng submitted a village committee notice that threatened

10   him with severe punishment for practicing Falun Gong in the

11   United States, and a letter from his father in China about

12   his receipt of that notice.     The BIA reasonably gave little

13   weight to those documents.    While it may not have been

14   reasonable for the BIA to expect additional authenticating

15   evidence for the village committee notice, see Cao He Lin v.

16   U.S. Dep’t of Justice, 428 F.3d 391, 404–05 (2d Cir. 2005),

17   the BIA did not abuse its discretion in discrediting it

18   because it was tainted by the previous adverse credibility

19   finding against Zeng, see Qin Wen Zheng v. Gonzales, 500

20   F.3d 143, 147 (2d Cir. 2007).       That finding likewise

21   undermined the letter from Zeng’s father, which also was not

22   notarized, appeared to be prepared for the purpose of


                                     3
 1   litigation, and was written by an interested witness who

 2   would not be subject to cross-examination.   See Xiao Ji Chen

 3   v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006)

 4   (holding that the weight afforded to the applicant’s

 5   evidence in immigration proceedings lies largely within the

 6   discretion of the agency); In re H–L–H & Z–Y–Z–, 25 I. & N.

 7   Dec. 209, 214-15 (BIA 2010), overruled in part on other

 8   grounds by Hui Lin Huang v. Holder, 677 F.3d 130 (2d Cir.

 9   2012).

10       The government seeks summary denial of the petition.

11   We have considered the merits brief submitted by Zeng, and

12   we treat the government’s motion as a response to it.     For

13   the foregoing reasons, the petition for review is DENIED and

14   the government’s motion is DENIED as moot.   As we have

15   completed our review, any stay of removal that the Court

16   previously granted in this petition is VACATED, and Zeng’s

17   pending motion for a stay of removal is DISMISSED as moot.

18   Any pending request for oral argument in this petition is

19   DENIED in accordance with Federal Rule of Appellate

20   Procedure 34(a)(2), and Second Circuit Local Rule 34(b).

21                              FOR THE COURT:
22                              Catherine O’Hagan Wolfe, Clerk
23
24




                                  4